Dismissed and Memorandum Opinion filed January 29, 2019.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-18-00774-CV

                 IN THE INTEREST OF D.J.S., JR., A CHILD


                    On Appeal from the 257th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-06866

                 MEMORANDUM                       OPINION


      This appeal is from an order signed August 30, 2018. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed the
court appellant did not make arrangements to pay for the record.

      On November 12, 2018, notification was transmitted to all parties of the
court’s intention to dismiss the appeal for want of prosecution unless, within fifteen
days, appellant paid or made arrangements to pay for the record and provided this
court with proof of payment. See Tex. R. App. P. 37.3(b).
      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Wise, Zimmerer, and Spain.




                                        2